Citation Nr: 0902117	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  05-40 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral degenerative joint disease and 
spondylolisthesis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left lower extremity radiculopathy.

3.  Entitlement to a disability rating in excess of 20 
percent for torn ligaments of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
a February 2005, issued in March 2005, the RO continued a 20 
percent disability rating for the veteran's service-connected 
torn ligaments of the left ankle and denied service 
connection for degenerative disc disease with congenital 
instability of the lumbar spine, including left lower 
extremity radiculopathy.  In November 2005, the veteran 
perfected an appeal on these issues and requested a hearing.

In an August 2007 rating decision, the RO granted service 
connection for degenerative joint disease of the lumbar spine 
with spondylolisthesis at a 10 percent disability rating and 
granted service connection for left lower extremity 
radiculopathy at a 10 percent disability rating.  As such, 
these issues are no longer on appeal.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing) with respect to the issue of entitlement to an 
increased disability rating for torn ligaments of the left 
ankle; a copy of the transcript has been associated with the 
record.

In December 2008, the veteran perfected his appeal of the 
issues of higher initial disability ratings for his service-
connected degenerative joint disease of the lumbar spine with 
spondylolisthesis and left lower extremity radiculopathy.  
The veteran declined a hearing on these issues.

The issues of entitlement to initial disability ratings in 
excess of 10 percent for degenerative joint disease of the 
lumbar spine with spondylolisthesis and for left lower 
extremity radiculopathy are addressed in the REMAND portion 
of the decision below and are REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected torn ligaments of the 
left ankle present "marked" limitation of motion when 
considering pain and other functional loss; there is no 
evidence of ankylosis.

2.  The veteran is currently in receipt of the maximum 
schedular evaluation available (20 percent) for his service-
connected torn ligaments of the left ankle, and the competent 
evidence of record does not establish that referral for 
extraschedular evaluation of this disability is warranted.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected torn ligaments of the left ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, 
Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in July 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  In addition, the letter stated that a 
claim for increase in a disability rating was considered 
complete when there is evidence that shows the disability has 
gotten worse, including lay evidence that the symptoms had 
increased in frequency and severity.  

The Board acknowledges that the July 2004 letter sent to the 
veteran does not meet the requirements of Vazquez-Flores, 
supra and is not sufficient as to content.  The Board further 
notes that notice meeting the content requirements of 
Vazquez-Flores, supra was issued in July 2008.  However, this 
notice was issued contemporaneously with the most recent 
supplemental statement of the case re-adjudicating the issue.  
Therefore, the July 2008 letter does not cure the timing 
defect in the notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  This creates a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.  In this case, the veteran was 
provided with correspondence regarding what was needed to 
support his claim for increase.  Specifically, a November 
2005 statement of the case provided the veteran with the 
criteria necessary for entitlement to a higher disability 
rating for his torn ligaments of the left ankle.  Moreover, 
in his October 2006 VA examination, the veteran was prompted 
to inform the examiner how his left ankle symptoms affected 
his employment and daily life.  In addition, in a March 2006 
letter, the veteran was given examples of the types of lay 
and medical evidence that would substantiate his claim and 
was informed how the VA determines a disability rating.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Based on the 
above, any notice deficiencies with regard to the holding in 
Vazquez-Flores, supra do not affect the essential fairness of 
the adjudication. For this reason, no further development is 
required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before a Veterans Law Judge at 
a hearing in November 2008.  The appellant was afforded a VA 
medical examination in April 2007.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

On the occasion of the aforementioned hearing on appeal, the 
veteran testified that his service-connected left ankle 
disability is worse than is contemplated by his 20 percent 
disability rating.  He testified regarding the symptoms 
attributable to this service-connected left ankle disability.  
In this regard, the accredited representative requested 
consideration of additional Diagnostic Codes. 

At his July 2004 VA examination, the veteran had no swelling, 
deformity, or discoloration of his left ankle.  He had range 
of motion of 25 degrees of dorsiflexion passively, and only 
had 20 degrees of dorsiflexion actively.  He had 45 degrees 
of plantar flexion that was passive and 40 degrees of plantar 
flexion actively, as this was limited by pain.  He had 5/5 
strength for pronation, supination, eversion, inversion, 
plantar flexion and dorsiflexion.  The assessment was chronic 
left ankle sprain, with increased ligamentous laxity and 
minimal arthritis seen on x-ray.  The examiner noted that it 
was within reason to believe that the veteran had lost motion 
in his ankle and had pain on a daily basis due to repetitive 
movement.  He wore an ankle-foot orthosis to stop his 
instability, and he does not have falls due to wearing this.  
The examiner indicated that he would expect the veteran to 
have lost between 25 and 30 percent of his range of motion, 
strength, coordination, ad endurance due to repetitive 
movement and flares of aches and pains, as well as loss of 
range of motion due to the ankle-foot orthosis and the 
injury.

A January 2005 VA examination reflects the diagnosis of 
dislocation of the left ankle, with early degenerative joint 
disease.  An April 2006 VA medical record shows that the 
veteran had good range of motion and muscle strength in his 
left foot and ankle an that he wore a brace because he had 
the tendency to roll his ankle inward secondary to his 
service-connected ankle fracture.  A December 2006 VA 
examination report shows that the veteran had atrophy over 
his left ankle consistent with chronic disability.  

An April 2007 VA examination report shows that the veteran's 
range of motion of the left ankle was dorsiflexion to neutral 
and plantar flexion of 40 degrees.  He had minimal pain with 
range of motion of the ankle.  The examiner noted that x-rays 
from 2004 revealed mild degenerative changes of the left 
ankle, and that x-rays taken contemporaneously with the 
examination were unchanged.  The examiner noted that, with 
repetitive activity, the left ankle would experience episodes 
on increased pain, instability, weakness, lack of endurance 
and loss of another five degrees of global range of motion.  

The veteran's left ankle disability is rated at 20 percent 
under Diagnostic Code 5271 pertaining to limitation of motion 
of the ankle.  A maximum 20 percent rating is awarded for 
marked limitation of ankle motion.  This is the highest 
rating available under this Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

Normal range of motion for the ankle is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees, as set forth at 
38 C.F.R. § 4.71, Plate II.  

The words "moderate" or "marked" are not defined in 
Diagnostic Code 5271.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

In order to afford the veteran the highest possible 
disability rating, his claim has been evaluated under all 
potentially applicable diagnostic codes for disabilities of 
the ankle.  However, the only Diagnostic Code which offers a 
higher rating for disabilities of the ankle is Diagnostic 
Code 5270, which contemplates ankylosis of the ankle.  There 
is no evidence in the claims file that the veteran has 
ankylosis of the ankle.  Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  In the absence of ankylosis, a service-connected 
disability may not be rated based on ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Therefore, the veteran's left 
ankle disability would not warrant a higher rating under any 
of the Diagnostic Codes for disabilities of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 
(2007).

In addition, there is no evidence of record that the 
veteran's service-connected torn ligaments of the left ankle 
causes marked interference with employment, or necessitates 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The 
Board is therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  Thus, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 20 percent 
for the veteran's torn ligaments of the left ankle.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for torn 
ligaments of the left ankle is denied.



REMAND

The veteran is service-connected for lumbosacral degenerative 
joint disease with spondylolisthesis and left lower extremity 
radiculopathy at 10 percent disability ratings for each.  His 
most recent VA examination for his spine disability and 
associated neurological manifestations was performed in 
December 2006.  In a written statement dated in September 
2008, the veteran indicated that his service-connected back 
disability has worsened, with increased pain and muscle 
spasms and decreased range of motion.  He also asserted that 
pain radiates into his buttocks and from his back down both 
of his legs.  In order to fulfill the duty to assist, the 
Board finds that the veteran should be afforded a VA 
examination to determine the current nature and severity of 
his service-connected lumbosacral degenerative joint disease 
with spondylolisthesis and any associated neurological 
disorders.  The examiner should comment on any weakness and 
pain on use as it relates to limitation of motion.  38 C.F.R. 
§§ 4.40, 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make arrangements for 
the veteran to be afforded an 
orthopedic/neurological examination to 
determine the nature and extent of his 
service-connected lumbosacral 
degenerative joint disease with 
spondylolisthesis and lower extremities 
radiculopathy.  All indicated tests or 
studies deemed necessary for accurate 
assessments should be done.  The claims 
file and this remand must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and the 
report(s) should so indicate.

The orthopedic examiner is to assess the 
nature and severity of the veteran's 
lumbosacral degenerative joint disease 
with spondylolisthesis in accordance with 
the latest AMIE worksheet for rating 
disorders of the spine, to include range 
of motion of the lumbar spine.  The 
examiner should be provided with copies 
of the applicable rating criteria for 
spinal disorders to assist in preparing a 
report addressing the nature and extent 
of the veteran's service-connected spine 
disability.  If pain on motion is 
observed, the examiner must indicate the 
point at which pain begins.  In addition, 
after considering the veteran's 
documented medical history and 
assertions, the examiner must indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should provide an opinion as 
to combined duration of incapacitating 
episodes, measured in weeks of 
incapacitation (requiring bed rest) per 
year and specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected back disability. 

The neurological examiner is to assess 
the current nature and extent of severity 
of the veteran's left lower extremity 
radiculopathy and any other neurological 
impairment related to his service-
connected back disability in accordance 
with the latest AMIE worksheet for rating 
neurological disorders.  The Diagnostic 
Codes applicable to nerve impairment 
distinguish the types of paralysis--
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the appellant's 
lower extremities impairments, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.

All indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.


2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim, to include consideration of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.40, 4.45 (2008).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may have adverse consequences on 
his claim.  38 C.F.R. § 3.655 (2008).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


